 

EXHIBIT 10.21

 

FIFTH AMENDMENT

TO

ALLERGAN, INC.

SAVINGS AND INVESTMENT PLAN

(RESTATED 2008)

 

The ALLERGAN, INC. SAVINGS AND INVESTMENT PLAN (Restated 2008) (the “Plan”) is
hereby amended as follows, effective as of January 1, 2008, the Effective Date
of the restated Plan:

 

1.

Section 4.5(b) is amended to read as follows:

“(b)(i) For purposes of satisfying the Actual Deferral Percentage test of
Section 4.3(a), the following procedures shall be used by the Committee to
determine the total amount of excess Compensation Deferral Contributions to be
returned to Highly Compensated Participants: The amount of excess Compensation
Deferral Contributions attributable to a given Highly Compensated Participant
for a Plan Year shall be determined by the Committee as the amount by which that
person’s Compensation Deferral Contributions would have to be reduced for that
person’s Actual Deferral Percentage to equal the highest permitted Actual
Deferral Percentage under the Plan. To calculate the highest Actual Deferral
Percentage permitted under the Plan, the Actual Deferral Percentage of the
Highly Compensated Participant with the highest Actual Deferral Percentage is
reduced by the amount required to cause that person’s Actual Deferral Percentage
to equal the Actual Deferral Percentage of the Highly Compensated Participant
with the next highest Actual Deferral Percentage. If a lesser reduction would
enable the Plan to satisfy the Actual Deferral Percentage test of
Section 4.3(a), only the lesser reduction is used in determining the highest
permitted Actual Deferral Percentage. This process will be repeated until the
Actual Deferral Percentage test would be satisfied. The total amount of the
excess Compensation Deferral Contributions is equal to the sum of these
hypothetical reductions for all Highly Compensated Participants.

(ii) For the purposes of satisfying the Actual Deferral Percentage test of
Section 4.3(a), the following procedures shall be used by the Committee to
apportion the total amount of excess Compensation Deferral Contributions among
Highly Compensated Participants: The Compensation Deferral Contributions of the
Highly Compensated Participant who has the highest dollar amount of Compensation
Deferral Contributions for such Plan Year is reduced to the extent required to
cause such Highly Compensated Participant’s Compensation Deferral Contributions
to equal the Compensation Deferral Contributions of the Highly Compensated
Participant with the next highest Compensation Deferral Contributions; provided,
however, if a lesser amount, when added to the total dollar amount already
returned under this paragraph (b), equals the total excess Compensation Deferral
Contributions that are required to be returned to enable the Plan to satisfy the
Actual Deferral Percentage test, the lesser amount shall be returned. This
process will be repeated until all excess Compensation Deferral Contributions
have been apportioned and returned, and the Plan satisfies the Actual Deferral
Percentage test.”



--------------------------------------------------------------------------------

 

2. Section 8.7(b) is amended to read as follows:

“(b)    In the event a Participant who incurs a Severance does not receive a
distribution of the entire vested portion of his or her Accounts when he or she
is not fully vested in such Accounts, the non-vested portion of the
Participant’s Accounts shall be forfeited on the date on which the Participant
incurs five consecutive Breaks in Service.”

 

3. Section 13.4 is amended to add the following sentence to the end thereof:

“If Annual Additions on behalf of any Participant in a Limitation Year to this
Plan and all other defined contribution plans maintained by the Company exceed
the limitation set forth in Section 13.1, such excess shall be corrected
according to the IRS’s Employee Plans Compliance Resolution System, or any
successor correction program.”

 

 

  IN WITNESS WHEREOF, Allergan, Inc. hereby executes this Fifth Amendment to the
Allergan, Inc. Savings and Investment Plan (Restated 2008) on this 22 day of
October, 2010.

 

 

By:      

    /s/ Scott D. Sherman

  Scott D. Sherman   Executive Vice President, Human Resources